                             Case 1:21-cv-05665 Document 1 Filed 06/30/21 Page 1 of 3




                                                                                             21 civ 5665
Tidiane Wague




     Mandamus enforcing the defendants to render a decision in plaintiff's naturalization.
                   Case 1:21-cv-05665 Document 1 Filed 06/30/21 Page 2 of 3




245 Berriman Street, Apt. #1F
                      11208




     6/28/2021
             Case 1:21-cv-05665 Document 1 Filed 06/30/21 Page 3 of 3
                                                              21 civ. 5665



Civil Cover Sheet Continued Defendants/Respondents.

Merrick Garland
U.S. Attorney General
950 Pennsylvania Avenue, NW
Washington DC 20530

Alejandro Mayorkas
Secretary of U.S. Department of Homeland Security
3801 Nebraska Avenue, NW
Washington DC 20016

U.S. Department of Homeland Security
1880 2nd Street, SW
Washington DC 20024

U.S. Citizenship & Immigration Service
20 Massachusetts Avenue
Washington DC 20001

Tracy Renaud
Acting District Director of U.S. Citizenship & Immigration Service
20 Massachusetts Avenue
Washington DC 20529

Christopher A. Wray
Director of The Federal Bureau of Investigation
935 Pennsylvania Avenue, NW
Washington, DC 20535

The Federal Bureau of Investigation
935 Pennsylvania Avenue, NW
Washington, DC 20535
